
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.35


Millennium Pharmaceuticals, Inc. has entered into an employment offer letter on
substantially the terms set forth in the attached employment offer letter with
each of the below-named executive officers of Millennium, on the dates
indicated:

Name of Executive Officer


--------------------------------------------------------------------------------

  Date of Execution


--------------------------------------------------------------------------------

Linda K. Pine
Robert I. Tepper, M.D.   September 27, 1994
May 5, 1994

--------------------------------------------------------------------------------



DATE

NAME
ADDRESS

Dear

On behalf of Millennium Pharmaceuticals, Inc. (the "Company"), I am pleased to
offer you the position of XXXX reporting to XXXX.

1.JOB RESPONSIBILITIES: Your job responsibilities in this position will include
the following:

Your short-term goals will include:

Your long-term goals will include:

oActively participate in recruiting an outstanding scientific and management
team for Millennium.

oCreating and supporting an environment in the Company that is highly
motivating, creative, goal-oriented and a place where all business people and
scientists want to work.



2.EFFECTIVE DATE: The effective date of your full-time employment with the
Company is to be determined upon your formal acceptance of this offer.

3.SALARY: Your base salary will initially be XXXX per annum. Your salary will be
paid periodically in accordance with the Company's payroll procedures. In
addition, in accordance with the Company's compensation practices, you will
receive, approximately annually, a salary review which will be based on your
performance, the Company's performance and such other factors as may be
determined by the Company's Board of Directors.

4.BENEFITS: You and your dependents will be eligible for the Company's standard
medical, dental, life insurance, disability benefits and Section 125 cafeteria
plan. After the standard waiting periods, you will also be eligible to
participate in the Company's 401(k) and Employee Stock Purchase plans. You will
accrue vacation at the rate of 1.25 days per month of full-time employment.
Standard paid holidays will be observed. Transportation benefits, including a
choice of MBTA pass up to $60 or contributory off-site parking, are also
available. The Company, however, reserves the right to modify its employee
benefit programs from time-to-time.

5.EQUITY PARTICIPATION, VESTING OF STOCK: Subject to approval by the Company's
Board of Directors, you will be granted an incentive stock option exercisable
for XXXX shares of the Company's Common Stock at an exercise price equal to the
current fair market value of the Company's Common Stock as determined by the
Company's Board of Directors. This option will vest as to one fourth (1/4) of
the shares on the first anniversary of your commencement of full-time employment
with the Company and as to one forty-eighth (1/48) of the shares at the end of
each full month thereafter until all shares are vested, provided that you remain
employed by the Company. In the event of your death or total and permanent
disability (as defined in the Internal Revenue Code of 1986, as amended) during
the first year of your employment, the initial one-fourth (1/4) of your shares
that would have vested at the end of your first year of employment shall vest.
In the event of termination of your employment for any reason (except as set
forth in the preceding sentence), vesting shall cease. Please refer to the
Company's Incentive Stock Plan for complete details.

In addition, subject to the approval of the respective Boards of Directors of
each Millennium subsidiary, you will be granted stock options of 3,000 shares in
each subsidiary under the terms of the Millennium Intercompany Stock Program.
These options will each vest as to one forty-eighth (1/48) of the shares
monthly.

6.EMPLOYMENT PERIOD: Your employment with the Company will be at-will, meaning
that you will not be obligated to remain employed by the Company for any
specified period of time;

--------------------------------------------------------------------------------



likewise, the Company will not be obligated to continue your employment for any
specific period and may terminate your employment at any time, with or without
cause.

7.SEVERANCE: In the event that your employment is terminated by the Company
other than for Justifiable Cause (as defined below, the Company will pay you a
severance payment (the "Severance Payment") equal to 12 months' salary (no stock
vesting). The Severance Payment will be payable periodically in accordance with
the Company's payroll procedures as then in effect and the Company's obligation
to make the Severance Payment will cease in the event that you accept other
employment. In the event your employment is terminated by the Company for
Justifiable Cause (as defined below) or voluntarily by you, you will not be
entitled to any Severance Payment.

For purposes hereof, the term "Justifiable Cause" shall mean the occurrence of
any of the following events: (I) your conviction of, or pleas of nolo contendere
with respect to a felony or a crime involving moral turpitude, (ii) your
commission of an act of personal dishonesty or breach of fiduciary duty
involving personal profit in connection with the Company, (iii) your commission
of an act, or failure to act, which the Board of Directors of the Company shall
reasonably have found to have involved willful misconduct or gross negligence on
your part, in the conduct of your duties hereunder, (iv) habitual absenteeism,
alcoholism or drug dependence on your part which interferes with the performance
of your duties hereunder, (v) your willful and material breach or refusal to
perform your services as provided herein, (vi) any other material breach by you
of the provisions hereof or (vii) your willful and material failure or refusal
to carry out a direct request of the Board of Directors or Chief Executive
Officer. In the event that the Company terminates your employment for
Justifiable Cause, the Company will provide you with a statement of the basis
for such termination and an opportunity to respond thereto.

8.EMPLOYMENT ELIGIBILITY VERIFICATION: Please note that all persons employed in
the United States, are required to complete an Employment Eligibility
Verification Form on the first day of employment and submit an original document
or documents that establish identity and employment eligibility within three
business days of employment. For your convenience, we are enclosing Form I-9 for
your review. You will need to complete Section 1 and present original
document(s) of your choice as listed on the reverse side of the form once you
begin work.

9.PROPRIETARY INFORMATION, NO CONFLICTS: You agree to execute the Company's
standard form of Invention, Non-Disclosure and Non-Competition Agreement and to
be bound by all of the provisions thereof. You hereby represent that you are not
presently bound by any employment agreement, confidential or proprietary
information agreement or similar agreement with any current or previous employer
that would impose any restriction on your acceptance of this offer or that would
interfere with your ability to fulfill the responsibilities of your position
with the Company.

10.MEDICAL SURVEILLANCE: As part of Millennium's medical surveillance program,
employees are required to have an initial physical, provided at Mt. Auburn
Hospital. All laboratory employees working with hazardous chemical, infectious
agents, radio labeled materials or animals shall have access to medical
attention, including initial and periodic medical exams without cost to the
employee or loss of pay. An employee may refuse an exam if he/she signs a
release. If you want to decline from having the initial physical, please notify
Human Resources on your first day at New Employee Orientation. Your initial
surveillance examination will be scheduled to take place during the first week
of your employment.

11.NEW EMPLOYEE ORIENTATION: On the first Monday of your employment with the
Company, you should arrive at our 75 Sidney Street location for New Employee
Orientation.

12.SIGN-ON BONUS: The Company will pay you a bonus of XXXX. Payment will be made
on the date of the first paycheck following commencement of your full time
employment. Should you terminate for any reason within 12 months of your
starting date after having received you bonus, the Company reserves the right to
seek repayment of all or a pro-rata portion of your bonus.

--------------------------------------------------------------------------------



13.RELOCATION EXPENSES: Upon your acceptance of this offer, you are eligible for
reimbursement of the following expenses associated with your relocation:

        XXXX

XXXX, all of us here at Millennium are very enthusiastic about your commitment
to joining the Company and have the highest expectation of your future
contributions.

Please indicate your acceptance of the foregoing by signing the enclosed copy of
this letter and returning it to the Company no later than XXXX. After that date,
the offer will lapse.

Very truly yours,
MILLENNIUM PHARMACEUTICALS, INC.

XXXX
XXXX

The foregoing is signed and accepted as of the date first above written by:

                   

--------------------------------------------------------------------------------

XXXXXX      

--------------------------------------------------------------------------------

Date    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.35

